UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
ORLANDTHEFER JAMES CARY CIVIL ACTION NO. 18-778-P
VERSUS JUDGE FOOTE
STATE OF LOUISIANA, ET AL MAGISTRATE .]UDGE HORNSBY
J U D G M E N T

For the reasons stated in the Report and Recornrnendation of the Magistrate Judge previously filed
herein, and after an independent review of the record, and noting the lack of Written objections filed by
Petitioner and determining that the findings are correct under the applicable law;

IT IS ORDERED that Petitioner’s complaint is DISMISSED WITHOUT PREJUDICE, for
failure to prosecute, pursuant to Rule 4l(b) of` the Federal Rules of` Civil Procedure.

Rule ll of the Rules Governing Section 2254 Proceedings f`or the U.S. District Courts requires
the district court to issue or deny a certificate of appealability When it enters a final order adverse to the
applicant The Court, after considering the record in this case and the standard set forth in 28 U.S.C.
Section 2253, denies a certificate of appealability because the applicant has not made a substantial
showing of the denial of a constitutional right.

THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this; § day of

February, 2019. <

ELIZABETH ERNY ooTE
UNITED sTATEs RICT JUDGE

